Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
 
Response to Amendment
Applicants' amendment of the claims, filed on 03/14/2022, in response to the rejection of claims 1-3, 5-8, 15-19 from the final office action, mailed on 12/15/2021, by amending claims 1, 5, 17-18 and canceling claim 8, is acknowledged and will be addressed below.

Election/Restrictions
Claims 9-14 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim interpretation


(2) In regards to the “and wherein the at least one second mask stick is welded onto the at least one first mask stick” of Claim 1,
The “welded” is considered as a product-by process limitation.
Consequently, when a stick is connected to another stick, it is considered sufficiently meeting the claim language, no matter how it is connected, such as by welding, fastening, or any other known processes. 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.

(3) In regards to the “hybrid” of Claim 18,
According to the applicants’ specification, the term "hybrid type" indicates that the mask stick assembly can be used to create multiple deposition areas of different sizes.
Therefore, when an apparatus of a prior art teaches an adjustable deposition area, it will be considered meeting the limitation.

Lastly, it also will be examined inclusive of dictionary definition, such as “a mixture of different things or styles”, see Macmillan Dictionary.

(4) In regards to the “display panel” of Claim 18,
The “display panel” is an identity of the substrate to be processed by the claimed “mask frame assembly”, therefore, a feature regarding to the substrate do not add a patentable weight to the claimed apparatus, which is the mask frame assembly.
Consequently, when a prior art merely teaches a substrate, it will be considered meeting the limitation, see the MPEP citations below.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7 and 15-19 are rejected under 35 USC103 as being unpatentable over MCGILLIARD (US 3323490, hereafter ‘490) in view of Lee et al. (US 20080118743, hereafter ‘743), Min (US 20170141313, hereafter ‘313) and Park (US 20110146573, hereafter ‘573).
Regarding to Claim 1, ‘490 teaches:
Adjustable mask (title, note Fig. 1 shows the mask is an assembly combined by multiple components, the claimed “A mask frame assembly”);

A grid is formed within the frame by a plurality of shielding members 20 which extend between sides 14 and 14a and supporting members 18 which extend between sides 16 and 16a of frame 12 and which intersect the shielding members (lines 66-71 of col. 2, the claimed “and comprising at least one first mask stick extending in a first direction, at least one second mask stick extending in a second direction intersecting the first direction, and a plurality of third mask sticks coupled to ends of each of the at least one first mask stick and the at least one second mask stick and defining a plurality of deposition areas”);
At spaced intervals along the length of shielding member 20 are several cut out sections 32. These cut out sections are of such configuration and dimension that supporting members (18 of FIGURE 1) can be inserted into them (lines 22-25 of col. 3, note according to Figs. 1 and 3, a thickness of the supporting member 18 is thinner than a thickness of the shielding member 20, the claimed “wherein a first thickness of each first mask stick is different from a second thickness of each second mask stick, wherein the at least one first stick has a partial etching portion where the at least one first mask stick and the at least one second mask stick are coupled to each other and overlap in a plan view”).

‘490 teaches the mask sticks are connected, but ‘490 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
(1A) wherein the partial etching portion has a length measured in the second direction that is smaller than a width of each of the at least one first mask stick measured in the second direction,
(1B) and wherein the at least one second mask stick is welded onto the at least one first mask stick, and welding points are arranged along an edge of an end of the at least one second mask stick over the partial etching portion in an inner region of the at least one first mask stick.

In regards to the limitation of 1A:
‘743 is analogous art in the field of deposition mask (title). ‘743 teaches the deposition masks 100 in FIG. 6A, FIG. 6B, and FIG. 6C include a large-sized opening 109b formed in one area and middle- and small-sized openings 109c, 109d, and 109e formed in the other areas ([0084]).

‘313 is analogous art in the field of mask frame assembly (title). ‘313 teaches the first support bar 130 may be disposed in the opening and may have ends coupled to the second frames 112. The ends of the first support bar 130 may be mounted in and fixed to a first groove 113 of the second frames 112 ([0044], note Fig. 1 shows the groove 113 has a length in the x-direction and the length is smaller than a width of the frame 112 in the x-direction).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the grid shaped mask of 
After then, when forming different sized pattern form, before the effective filling date of the claimed invention, it also would have been obvious to a person of ordinary skill in the art to have mounted the ends of the modified supporting members 18 of ‘490 (which is the blocking part B3) on the modified shielding members 20 of ‘490 (which is the blocking part B1), by use of a groove having a length smaller than a width of the modified shielding members 20 in the width direction, as taught by ‘313, for its suitability as a mounting method with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07. Further note when a groove is applied, adjusting a size of the applied groove to discover an appropriate value merely involves only routine skill in the art, see MPEP 2144.05.

Still furthermore, the applicants may argue that each supporting member 18 is a one piece member, thus the two end are only coupled to the frame sides disposed opposite, therefore, it cannot form different openings sizes.
In response, the examiner refers that MPEP clearly guides making an integral structure separable (e.g. in a plurality of pieces), or making separable pieces into one piece construction, is an obvious matter, see MPEP 2144.04.

Therefore, even if ‘490 is silent about the separation, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have formed an integral structure of the supporting member into plural pieces, for the purpose of forming various pattern of deposition area, depending on the desired pattern, and/or since it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), would require an only ordinary skill.

In regards to the limitation of 1B:
‘573 is analogous art in the field of mask assembly (title). ‘573 teaches members 31 and 32 are, welded to the frame 20 ([0035], and also see spot weld SP1/SP2, note each spot weld clearly teaches welding point arranged along an edge of an end of the stick over the partial etching portion in an inner region of the stick).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have fastened the members of ‘490 by the spot weld arranged along an edge of the member, for its suitability as a connection method with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.



In response, the examiner points out SP1/SP2 of ‘573, again, having plural welding points along an edge. It appears it is a mere matter of size or number. Further, the examiner refers again to MPEP 2144.04 guiding making an integral structure separable (e.g. in a plurality of pieces), or making separable pieces into one piece construction, is an obvious matter.

Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified one welding point into plural smaller sized welding points arranged along an edge of the end of the stick, for the purpose of providing uniform fixing force on each of the plural welding points along the edge, and/or since it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces) would require only ordinary skill, see MPEP 2144.04.

Regarding to Claims 2-3 and 5
‘490 teaches at spaced intervals along the length of shielding member 20 are several cut out sections 32. These cut out sections are of such configuration and dimension that supporting members (18 of FIGURE 1) can be inserted into them (lines 22-25 of col. 3, note see also the illustration below, the claimed “wherein the partial wherein the first thickness is greater than the second thickness” of Claim 5).

    PNG
    media_image1.png
    200
    478
    media_image1.png
    Greyscale


Regarding to Claim 6,
Fig. 2 of ‘490 shows a uniform width of the supporting member 18 along the length, and also Fig. 6B of ‘743 shows uniform width of the blocking part B3 between the openings 109c (the claimed “wherein a width of the at least one second mask stick is uniform along a length direction of the at least one second mask stick”).

Regarding to Claim 7,
‘490 is silent about the “wherein a width of an end of each of the at least one second mask stick that is mounted on the partial etching portion is greater than a width of other portions of the at least one second mask”.



    PNG
    media_image2.png
    268
    367
    media_image2.png
    Greyscale


Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have increased a width of the ends of the connecting members, for the purpose of enhancing clamping force therebetween, thus increasing connection reliability. Since the two members of ‘490 has the connection at the end of the member, only the end portions would have been increased, thus the end portion would have a greater width than other portion of the member.

Still furthermore, as explained above, a dimension of the connection surfaces controls connection reliability, thus the dimension is a result effect parameter to control the connection reliability (the applicants may refer to US 20100224125, [0026]).

Consequently, even if ‘490 is silent about the feature of claim 7, before the effective filling date of the claimed invention, it would have been obvious to a person of 

Regarding to Claim 15,
As discussed in the Claim 1 rejection above, the mask of ‘490 is modified to have different sized opening, such as Fig. 6B of ‘743, thus each end of the modified shielding member 20 of ‘490 (corresponding to the blocking part B1 of Fig. 6B) is coupled to the frame sides disposed opposite, and each end of the modified supporting member 18 of ‘490 (corresponding to the blocking part B3 of Fig. 6B) is respectively coupled to the modified shielding member 18 and one of the frame  (the claimed “wherein each of two opposite ends of each of the at least one first mask stick is coupled to at least two different third mask sticks among the plurality of third mask sticks, a first end of each of the at least one second mask stick is coupled to the at least one first mask stick, and a second end of each of the at least one second mask stick is coupled to one of the plurality of third mask sticks”).

Regarding to Claim 16,
Fig. 2 of ‘490 shows each side of the frame 12 are coupled to form quadrangular shape and also Fig. 5A or 6B shows the frame has a quadrangular shape (the claimed 

Regarding to Claim 17,
As discussed in the Claim 1 rejection above, the mask of ‘490 is modified to have different sized opening, such as Fig. 5A or 6B of ‘743 (the claimed “wherein the plurality of deposition areas are respectively arranged in spaces partitioned by connecting the at least one first mask stick, the at least one second mask stick, and the plurality of third mask sticks to one another”).

Regarding to Claims 18-19,
Claims 18-19 are rejected for substantially the same reason as claims 1, 2, 5, and 17 rejection above, because claims 18-19 has all the limitations of claims 1, 2, 5, and 17.

Response to Arguments
Applicants’ arguments filed on 03/14/2022 have been fully considered but they are not persuasive.
In regards to the 35 USC103 rejection of Claim 1, applicants argue that the cited references ‘490, ‘743 and ‘313 do not teach the newly added feature of the amended claim 1, see last two paragraphs of page 10, see page 8. 
This argument is found not persuasive. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/AIDEN LEE/           Primary Examiner, Art Unit 1718